Citation Nr: 0816395	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-14 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for residuals 
of low back injury with traumatic degenerative changes, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
April 1995 to July 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an increased disability rating for the veteran's 
service-connected low back disorder.  A notice of 
disagreement was filed in September 2004.  A statement of the 
case issued in April 2006 only addressed the low back issue.  
The substantive appeal was received in May 2006.  

A statement of the case was issued in November 2004 as to the 
matter of entitlement to service connection for several 
disorders.  A supplemental statement of the case was issued 
as to those disorders in February 2006.  Inasmuch, however, 
as it does not appear that the veteran or his representative 
has presented contentions regarding the referenced service 
connection claims since the November 2004 statement of the 
case, the Board will limit its consideration to the matter 
listed on the title page of this action.


FINDING OF FACT

The veteran's residuals of low back injury with traumatic 
degenerative changes is manifested by muscle spasm severe 
enough to result in abnormal spinal contour, but not by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, by ankylosis of the entire thoracolumbar 
spine, by incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 4 weeks during 
the past 12 months, or by significant neurologic impairment.   


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of low 
back injury with traumatic degenerative changes have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5235-5243 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in May 2004 and March 2006.  In July 2006, he was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although his claim was 
not thereafter readjudicated, the Board points out that 
neither he nor his representative submitted additional 
information or evidence in response.  See generally, Medrano 
v. Nicholson, 21 Vet. App. 165, 172-73 (declining to find 
error in the failure to readjudicate the claim because, in 
the absence of additional evidence, returning the claim to 
the RO would have resulted in a readjudication of the matter 
on exactly the same evidence and law previously considered by 
the RO).  The Board consequently finds that any prejudice 
presumed to flow from the timing of notice in this case has 
been rebutted.  Thus, VA has satisfied its duty to notify the 
appellant.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case the Board finds that the May 2004 and March 2006 
correspondences effectively provided the veteran with the 
requisite notice, particular as they invited him to submit 
information or evidence concerning any other involvement of 
his service-connected disability.  In any event, the veteran 
has clearly demonstrated that he has actual knowledge of the 
information and evidence needed to substantiate his claim.  
In a February 2004 statement, for example, he specifically 
argued that his disability prevented him from performing not 
only job activities, but his activities of daily living as 
well.  In a December 2004 statement he alleged that he could 
not work or perform activities on account of his disability.  
The Board finds that the veteran is well aware of what is 
needed to substantiate his claim.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
and private medical records.  The evidence of record also 
contains VA examinations performed in June 2004 and April 
2006.  The examination reports obtained are fully adequate 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Although the veteran has requested additional VA examination 
because he believes the April 2006 examiner inaccurately and 
discriminatorily described him as uncooperative, the Board 
has reviewed the examination report and finds that it is 
adequate for the purpose of fairly adjudicating this appeal.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants an increased disability rating.  An August 2002 
rating decision granted service connection for residuals of 
low back injury with traumatic degenerative changes and 
assigned a 10 percent disability rating.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  
The RO has evaluated the veteran's low back disability as 10 
percent disabling.  The General Rating Formula for Diseases 
and Injuries of the Spine provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

A 10 percent disability rating requires forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating requires forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine. 

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

Note (1) under the above criteria defines an "incapacitating 
episode" as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The veteran underwent a VA examination in June 2004.  He 
stated that he was not working and that his most recent work 
was telemarketing in January 2004.  He complained of back 
pain.  He claimed that he could only walk a mile or two.  He 
reported that he did not work in his yard because bending 
hurt him.  He stated that he cleaned his own room and lived 
with a friend.  He reported that he stayed incapacitated 2 to 
3 days a week and simply stayed in bed.  He stated that he 
had been seeing a chiropractor until recently and that he 
probably received 20 or 30 treatments over a course of 3 
months.  

Upon physical examination, the veteran was able to stand 
without abnormal curvatures.  He was able to flex, side tilt 
in either direction, and extend 10 degrees each and described 
that amount of movement as painful.  He could rotate 30 
degrees in either direction and that was painful.  He was 
able to heel and toe walk without difficulty.  The examiner 
noted that the veteran's motion appeared much improved during 
less formal parts of the examination.  His deep tendon 
reflexes were active and symmetrical.  The veteran did not 
have additional limitation with repetitive movement or with 
flare ups.  The examiner did not find spasm, weakness, or 
motor or sensory neurological deficit.  X-ray studies of the 
lumbosacral spine disclosed straightening of the normal 
lordotic curvature probably due to muscle spasm.

Private medical records from Radiologics Radiology and 
Imaging Consulting dated in July 2004 reflect that the 
veteran underwent a radiological examination of the 
lumbosacral spine.  Radiographic findings revealed abnormal 
straightening of the lumbar lordosis with posterior lumbar 
weight bearing.  

Private medical records from Duncanville Medical Center dated 
in October 2004 reflect that the veteran underwent a Magnetic 
Resonance Imaging (MRI) of the lumbar spine.  The MRI 
revealed mild foraminal stenosis bilaterally at L4-5 causing 
mild exiting L4 nerve root impingement.  

The veteran underwent another VA examination in April 2006.  
The examiner noted that the veteran had a motor vehicle 
accident in the summer of 2004.  He had a low back injury, 
was seen in the emergency room, and saw a chiropractor.  The 
veteran had a second motor vehicle accident later in 2004, 
was seen in the emergency room, and was referred to a 
chiropractor.  The veteran stated that he was not seeing 
anyone in particular for his back problems at time of 
examination.  He reported constant and severe low back pain 
which radiated down both lower extremities.  The examiner 
noted in this regard that the veteran nevertheless looked 
very comfortable when sitting and providing this information; 
the examiner expressed doubts, based on clinical observation, 
as to the veracity of the veteran's reported pain severity.  
The veteran stated that he had no occupation.  He stated that 
the back pain interfered with his daily activities, 
especially aggravated by walking, standing long periods of 
time or sitting long periods of time.  He denied any urinary 
or fecal incontinence.  He stated that he had 30-40 
incapacitating episodes in the past year which lasted all day 
to 1 week.  

Upon physical examination, the low back had normal curvature 
and was non-tender on palpation.  The examiner noted that the 
veteran was very resistant to all ranges of motion exercise, 
so he could not get an accurate range of motion.  The 
examiner noted that the veteran walked slowly when walking 
into the examining room, but he walked faster without any 
problems when leaving.  The examiner noted that the veteran 
would not walk as observed if there were in fact severe pain 
associated with the back.  The examiner diagnosed traumatic 
arthritis of the lumbar spine with recent MRI showing minimal 
foraminal stenosis bilaterally at L4 and L5 with mild exiting 
L4 nerve root impingement.  The examiner noted that current 
lumbosacral spine pains could also be secondary to, or 
aggravated by, the veteran's motor vehicle accidents in 2004 
in which he hurt his back and was sent to a chiropractor.  

After reviewing the evidence, the Board finds that the 
veteran is entitled to a 20 percent evaluation for his 
service-connected lower back disorder.  In this regard, the 
record contains diagnostic studies which demonstrate abnormal 
spinal curvature considered likely related to muscle spasm.  
Those findings support assignment of a 20 percent evaluation.

With respect to whether an evaluation in excess of 20 percent 
is warranted, the record does not show limitation of forward 
flexion to 30 degrees or less, or ankylosis of the 
thoracolumbar spine.  The Board acknowledges that the record 
does not contain findings as to the extent of his forward 
flexion, but points out that the veteran was uncooperative 
with range of motion testing.  Although he disputes the April 
2006 examiner's account of his efforts on examination, and 
suggests that the examiner engaged in discrimination, the 
Board finds the examiner's observations to be of greater 
probative value than the veteran's account, particularly 
given the examiner's experience in evaluating veterans, and 
the veteran's financial interest in his claim.  The Board 
finds no basis on which to accept the veteran's suggestion 
that the examiner engaged in discrimination.  

The Board also finds the veteran's account of the severity of 
the pain associated with the back disorder (and other 
symptoms) to lack credibility.  In this regard, the Board 
notes that he suggested in a February 2004 statement that his 
back disorder rendered him a paraplegic.  The evidence 
instead clearly shows that he has substantially full, if not 
completely full, function in his legs.  He also contends that 
his back pain is constantly at the maximum severity possible.  
His clinical presentation in April 2006 was inconsistent with 
his account.  Given the above, the Board finds that there is 
no functional loss associated with any pain or other symptoms 
which would support assignment of a 40 percent evaluation for 
the lower back disorder.
 
With regard to the issue of an increased disability rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the veteran reports 30-40 
incapacitating episodes in the previous year which lasted all 
day to 1 week.  The VA examiner noted, however, that the 
veteran looked very comfortable at the examination and was 
able to walk without any problems.  In any event, the 
evidence on file does not corroborate the veteran's account 
of the nature and frequency of the referenced episodes.  More 
importantly, none of those purported episodes involved bed 
rest prescribed by a physician, or treatment by a physician.  
To the contrary, the veteran specifically contends that he 
has not received treatment for such episodes.  He explains 
that this is because VA medical facilities refuse to treat 
him.  The Board finds his explanation to lack credibility.  

In the absence of competent evidence of incapacitating 
episodes, an evaluation in excess of 20 percent is not 
warranted.

The Board also notes that although the veteran reports 
neurologic symptoms such as radiating pain and paraplegia, 
and has diagnostic evidence of spinal abnormalities, his deep 
tendon reflexes are active and symmetric, he is able to heel 
and toe walk without difficulty (when cooperating), and there 
is otherwise no evidence of significant neurologic impairment 
associated with the lower back disorder on which to consider 
assignment of a separate evaluation.

In sum, a 20 percent evaluation, but not higher, for the 
service-connected lower back disorder is warranted.  The 
Board has considered whether a higher evaluation was 
warranted for any discrete period during the course of the 
claim, but finds that the evidence has not supported a higher 
evaluation at any point.  Hart, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  Although the veteran has not worked 
since 2004, the competent evidence of record does not suggest 
that his lower back disorder is responsible in any 
substantial manner.  He certainly has not adduced any 
evidence suggesting otherwise, and based also on his clinical 
presentation, the Board finds that the evidence does not show 
marked interference of the back disorder with employment.  
Nor has the back disorder necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent evaluation is granted for the 
service-connected residuals of low back injury with traumatic 
degenerative changes.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


